DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Claims 1-38 remain pending. Claims 1 and 21 are amended. 
In the prior remarks filed 10/7/2020, it does not seem that Applicant contested the 35 USC 112 interpretation of the claims.
In response to the amendments, further search and consideration was performed. However, the previously cited Warf reference is maintained for the reasons indicated below in combination with the other cited prior art, in addition to the reference DE39 (DE3717839A1).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for removing the debris and contaminate from 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21, 25-26, 29-32, and 34-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Warf et al. herein referred to as “Warf” (USPN 5,387,267, previously cited by Applicant in the IDS filed 7/16/2015) further in view of DE3717839A1 herein referred to as “DE39” (previously cited by Applicant in the IDS filed 7/16/2015, corresponding translation attached).
As to claim 1, Warf discloses an apparatus (Figure 2B) for cleaning waste supplied via a conveyor 23. The apparatus of Warf is fully capable of cleaning contaminated aggregate because it discloses the structural features of an apparatus (i.e. float tank 18 with cleaning jets and cleaning fluid as shown in Figure 2B) which is capable of performing the intended function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Notably, although the apparatus can be used to clean aggregate, the aggregate is not a required feature of the claim. 
Warf discloses a tank 18 (reads on a channel) which can receive liquid containing contaminated aggregate. Tank 18 includes a bottom with cross members 150a-f (for example, a selection of alternating cross members 150a-f reads on agitators spaced along the length of the channel; also, adjacent cross members 150a-f have a minimal space between them because they alternately slide in different directions, so even adjacent cross members 150a-f may read on agitators spaced along the length of the channel). Cross members 150a-f move back and forth (see right/left arrows on cross-members 150a-f at Figure 2B) which allows for agitation as claimed.
Jet 154a reads on the first group of at least one jet.
Jet 154d reads on the second group of at least one jet. 
Jets 154a-d are capable of spraying fluid which affects the movement of aggregate in the tank 18, and thus reads on the intended use of forcing aggregate against and over the cross members 150a-f to promote agitation and separation of aggregate from debris. 
The jets a-d are capable of moving aggregate and debris in varying directions towards at least the conveyor 122 and outlet 146.
The angle of impingement of the jets in Warf is not recited. Although, it is apparent the jets are not facing upward because this would undesirably cause the jets to spray water and contaminants outside of the cleaning vessel. Even so, it is unclear the precise angle that the jets in Warf are facing; the jets may be lateral and/or downward. However, based on this uncertainty, Examiner turns to DE39 for its known disclosure of applying jet nozzles in a generally downward direction in a conveying basin cleaning and sorting apparatus (Paragraph [0007], Paragraph [0018]: jets arranged in a downward oblique angle to promote forward movement of articles in fluid). DE39 contemplates varying angles that face downward to promote turbulence in the water, as well as being arranged pivotably, adjustable along the cross-section, and at a modified spray angle to achieve the desired separation, cleaning effect, or advance speed (Paragraphs [0020]-[0022]). It would have been obvious to have jet nozzles in Warf that are directed generally downward, and not upward, to promote movement of liquid within the basin, and also, to promote movement of articles in a forward direction towards the ends of the basin. It is noted that the claim language “generally downward direction” does not preclude some jets from being lateral and others being downward. 
As to claim 2, Warf discloses in which the aggregate is glass cullet (col. 2, line 5: glass is a component of the waste intended to be cleaned; col. 6, lines 1-10, specifically line 1: crushed class is transported, thus reading on the intended use of cleaning glass cullet as the aggregate. Also, see intended use analysis in claim 1. Nonetheless, Warf contemplates the cleaning of glass, including crushed glass, as a component of the aggregate.).
As to claim 3, Warf discloses the fluid is water (col. 2, line 13: water is listed as a component of the waste).
As to claim 4, Warf discloses wherein the channel(s) is/are provided within at least one trough, and is/are located at or adjacent a lower region or on the bottom of the at least one trough (Figure 2B: the lower portion of the float tank 18 reads on the claimed channel provided in the trough).
As to claim 5, Warf discloses wherein the channel(s) is/are shaped to direct fluid jets towards the lower region or bottom of the channel(s) or trough (Figure 2B: the channel within float tank 18 are shaped to direct fluid jets towards the lower region or bottom of the channel or float tank 18, for example, in a longitudinally forward and/or reverse pattern of fluid flow).
As to claim 6, Warf discloses in which the channel(s) has/have a substantially V-shaped or U-shaped cross-section (col. 9, lines 4-5: the cross-section of the tank 18 is V-shaped).
As to claim 7, Warf discloses in which the dimensions and/or angle of the channel(s) is adjustable (Figure 2B and col. 9, lines 45-60: the plurality of cross members 150a, b, c, d, e, and f are moveable rectilinearly such that adjacent members 150 are lowered and retracted to the right, next adjacent members 150 are driven to the left, while previously driven members 150 are lowered and retracted to the right to allow the movement of waste which has sunk to the bottom of tank 18 to rest on cross members 150 and then move left towards output opening 146. The movement of the cross members 150 alters the cross-sectional shape and depth of the interior fluid space of tank 18 to permit waste to output through opening 146. Therefore, the movement of the live floor system 148, which includes cross members 150, reads on the dimensions of the channel being adjustable, particularly with regard to the cross-section and depth of the channel.)
As to claim 8, Warf discloses a baffle 157 which is a separate element from the tank 18 and therefore baffle 157 is separable and removable from tank 18 (baffle 157 reads on a channel as claimed).
As to claim 9, Warf discloses further comprising at least one weir and/or dam, or any combination thereof (Figure 2B: baffle 157 reads on the claimed weir and/or dam).
As to claim 10, Warf discloses wherein at least one bank or group of jets is/are located adjacent or above the surface of the liquid in use (Figure 2B: each of the nozzles 154a-c are located adjacent to the surface of the liquid in use because the nozzles are next to or proximate the surface of the liquid).
As to claim 11, Warf discloses wherein the at least one bank or group of jets is the first bank or group of jets (Figure 2B: jets 154 a-c reads on a first bank or group of jets).
As to claim 12, Warf discloses wherein at least one bank or group of jets is arranged to be directed at an angle to the main direction of flow of the liquid (Figure 2B: jets 154 a, b, c reads on at least one bank or group of jets arranged to be directed at an angle to the main direction of flow of the liquid).
As to claim 13, Warf discloses wherein the at least one bank or group of jets is the second bank or group of jets (Figure 2B: jets 154 d reads on a second bank or group of jets).
As to claim 14, Warf discloses wherein at least one bank or group of jets is located below the surface of the liquid in use (Figure 2B: see jets 154 d which are located below the liquid surface).
As to claim 15, Warf discloses wherein the at least one bank or group of jets is the second bank or group of jets (Figure 2B: see jets 154 d).
As to claim 16, Warf discloses wherein the second bank or group of jets located below the surface is located within the lower region or adjacent the bottom of the channel(s) (Figure 2B: jets 154 d are located within a lower region of the channel formed in tank 18).
As to claim 17, Warf discloses wherein the first bank or group of jets is arranged to direct pressurised fluid in a generally downward direction so as to agitate the contaminated aggregate; and wherein the second bank or group of jets is arranged to direct pressurised fluid in a generally upward direction so as to promoting a current through the channel (Figure 2B: jets 154a read on a first bank or jet of jets arranged to direct pressurized fluid in a generally downward direction (i.e. downstream in one direction) so as to agitate contaminated aggregate, and jets 154d read on a second bank or group of jets arranged to direct pressurized fluid in a generally upward direction (i.e. upstream in the other direction) so as to promote a current through the channel).
As to claim 18, Warf discloses in which the jets of the at least one bank or group of jets are fan shaped (Figure 2B: each of the nozzles 154 a, b, c, and d have multiple nozzle holes that are fanned out along a spray rod).
As to claim 19, Warf discloses wherein the first bank or group of jets is offset from the second bank or group of jets (Figure 2B: spray nozzle holes from nozzles 154 a, b, c are offset from nozzles 154 d in that they spray in different directions, namely upstream versus downstream).
As to claim 20, Warf discloses wherein at least one baffle is provided within at least one channel (Figure 2B: baffle 157 reads on the claimed at least one baffle).
As to claim 21, Warf discloses an apparatus (Figure 2B) for cleaning waste supplied via a conveyor 23. The apparatus of Warf is fully capable of cleaning contaminated aggregate because it discloses the structural features of an apparatus (i.e. float tank 18 with cleaning jets and cleaning fluid as shown in Figure 2B) which is capable of performing the intended function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Notably, although the apparatus can be used to clean aggregate, the aggregate is not a required feature of the claim. 
Warf discloses a tank 18 (reads on a channel) which can receive liquid containing contaminated aggregate. Tank 18 includes a bottom with cross members 150a-f (reads on agitators spaced along the length of the channel). Cross members 150a-f move back and forth (see right/left arrows on cross-members 150a-f at Figure 2B) which allows for agitation as claimed.
At least one of jets 154 a, b, c, d reads on a plurality of jets spaced along tank 18, which are capable of performing the claimed intended uses of directing pressurized fluid, agitating, and promoting separation, and urging aggregate over cross members because the jets each produce a jetted fluid that affects the fluid flow and agitates the fluid in the tank.
At least one of nozzles 154a, b, or c reads on a spray that is capable of removing contaminate from the surface of the liquid, as these nozzles are disposed just below the floating waste at a depth to assist with moving waste toward conveyer 22. 
The angle of impingement of the jets in Warf is not recited. Although, it is apparent the jets are not facing upward because this would undesirably cause the jets to spray water and contaminants outside of the cleaning vessel. Even so, it is unclear the precise angle that the jets in Warf are facing; the jets may be lateral and/or downward. However, based on this uncertainty, Examiner turns to DE39 for its known disclosure of applying jet nozzles in a generally downward direction in a conveying basin cleaning and sorting apparatus (Paragraph [0007], Paragraph [0018]: jets arranged in a downward oblique angle to promote forward movement of articles in fluid). DE39 contemplates varying angles that face downward to promote turbulence in the water, as well as being arranged pivotably, adjustable along the cross-section, 
As to claim 25, Warf discloses further comprising means for removing contaminate from the surface of the liquid, in which the means for removing contaminate comprises at least one of deflector; a fan; fine spray; or blower, or any combination thereof (Figure 2B: one of nozzles 154a, b, or c reads on the claimed fine spray and is capable of removing contaminate from the surface of the liquid, as these nozzles are disposed just below the floating waste at a depth to assist with moving waste toward conveyer 22).
The pressure flow, flow rate, or other characteristics of the claimed fine spray are not recited in the claims; therefore, nearly any spraying pressure may be relatively considered a fine spray.
As to claim 26, Warf discloses wherein the channel(s) is deployed at an angle to the horizontal (col. 9, lines 4-5: the cross-section of the tank 18 is V-shaped; thus the sloping sides of the channel are angled relative to a horizontal plane).
As to claim 29, Warf discloses a drive system 152 (Figure 2B) which comprises a hydraulic pump and drive transmission to alternate movement of cross members 150 (thus reading on an aeration system below the water surface for promoting disruption of aggregate). 
As to claim 30, Warf discloses a further comprising a vibrating feeder 188 and vibrating screen 36 (each read on a vibrating tray is provided for promoting abrasion between aggregate particles).
As to claim 31, Warf discloses the use of several screen at Figure 1 (reads on a mesh for collecting debris). 
As to claim 32, Warf discloses a magnetic separator 17 at Figure 1 (reads on a metal recovery system).
As to claim 34, Warf discloses that waste introduced into float tank 18 along with recycled water via conduit 66b at col. 5, lines 23-25 (thus reading on a pre-wash prior to entry of the aggregate into the trough).
As to claim 35, as discussed above, Warf discloses waste introduced into tank 18 is combined along with recycled water, thus reading on a delivery system and/or a spray manifold and/or a pre-wash catch tank and/or a draw drain.
As to claim 36, Warf discloses in Figure 2B, cross members 150 are formed on a bottom part of the tank 18 and can achieve the intended use of promoting mixing because cross members move back and forth.
As to claim 37, Warf discloses its cross members 150 are moveable back and forth via a drive system 152, and thus are moveable.
As to claim 38, the individual cross members 150a-f are each individual parts that are not permanently integrate to one another, and therefore are capable of being removed and replaced.
Claims 22-24 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Warf further in view of DE39 as applied to the claims above, and further in view of Hasunuma (USPPN 2008/0111089, previously cited by Examiner on the PTO-892 filed 10/16/2018). 
As to claim 22, Warf discloses in which the first and second bank or groups of jets are arranged to be regulated independently of each other. 
Warf discloses at Figure 2B the use of jets 154a which are formed along a different spraying arm and operated to spray in a substantially opposing direction in relation to jets 154d. Further, Warf contemplates regulating the flow rate and pressure of each of the jets 154 (see Warf at col. 9, lines 27-30). However, Warf nor DE39 do not explicitly discuss how these jets are controlled, such as for example a valve or other regulating device such that they are “regulated independently” as claimed. However, Hasunuma discloses the use of valves in regulating spraying devices particularly for regulating fluid flow by moving a needle valve relative to a valve seat (Abstract, Paragraph [0001], and claim 1). It would have been obvious to one having ordinary skill in the art at the time of the invention to independently regulate each of the jets 154a and 154d relative to each other to achieve the desired high pressure and high flow rate in 
As to claim 23, the cited references disclose in which the apparatus further comprises one or more of needle valve, pressure reducing valve and/or isolating valve, or any combination thereof for regulation of the first and/or second bank or group of jets.
Warf discloses the claimed first and/or second bank of jets (i.e. Figure 2B: see nozzles 154 a-d which each have a plurality of openings 156 to direct jets of water into tank 18 at a high rate, e.g. 2083 gpm and pressure, e.g. 5 psi (col. 9, lines 27-30). Warf contemplates the spraying of fluid from the nozzles 154 at both high rates and high pressures, however, neither Warf nor DE39 explicitly discuss the use of a valve. As discussed above, Hasunuma discloses the known use of valves for regulation, particularly the use of a needle valve for flow rate regulation (see Hasunuma at Abstract and claim 1). It would have been known in the art that the use of a needle valve, as taught by Hasunuma, to control the specific high rates of spraying and high pressure of fluid flow would be controlled by use of a valve, as each of these nozzles 154 are located at different locations and/or different depths within tank 18 and therefore require different regulatory control to achieve the desired flow rate and pressure. 
As to claim 24, the cited references discloses in which at least one valve is associated with each bank or group of jets.
Warf discloses the claimed first and/or second bank of jets (i.e. Figure 2B: see nozzles 154 a-d which each have a plurality of openings 156 to direct jets of water into tank 18 at a high rate, e.g. 2083 gpm and pressure, e.g. 5 psi (col. 9, lines 27-30). Warf contemplates the spraying of fluid from the nozzles 154 at both high rates and high pressures, however, neither Warf nor DE39 explicitly discuss the use of a valve. As discussed above, Hasunuma discloses the known use of valves for regulation, particularly the use of a needle valve for flow rate regulation (see Hasunuma at Abstract and claim 1). It would have been known in the art that the use of a valve to control the specific high rates of spraying and high pressure of fluid flow would be controlled by use of a valve, as each of these nozzles 154 are located at different locations and/or different 
As to claim 27, the cited references disclose wherein a means is provided to vary the flow rate of fluid through at least one bank or group of jets.
Warf discloses the claimed first and/or second bank of jets (i.e. Figure 2B: see nozzles 154 a-d which each have a plurality of openings 156 to direct jets of water into tank 18 at a high rate, e.g. 2083 gpm and pressure, e.g. 5 psi (col. 9, lines 27-30). Warf contemplates the spraying of fluid from each of the nozzles 154 which are located at different locations and/or depths of the tank, however, neither Warf nor DE39 explicitly discuss how the flow rate is controlled for each of the nozzles. However, it would have been known in the art that the use of a valve to control the specific high rates of spraying and high pressure of fluid flow would be controlled by use of a valve, as each of these nozzles 154 are located at different locations and/or different depths within tank 18 and therefore require different regulatory control to achieve the desired flow rate and pressure. Furthermore, Hasunuma discloses known use of valves for regulation of fluid flow. Particularly, Hasunuma discloses the use of valves in regulating spraying devices for regulating fluid flow by moving a needle valve relative to a valve seat (Abstract, Paragraph [0001], and claim 1). It would have been obvious to one having ordinary skill in the art at the time of the invention to independently regulate each of the jets 154a and 154d relative to each other to achieve the desired high pressure and high flow rate in opposing directions, particularly as jets 154a are located at a different location and depth from jets 154d and therefore would require different and independent regulation to achieve a desired flow rate and pressure. 
Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Warf further in view of DE39 as applied to the claims above, and further in view of Thomas et al. herein referred to as “Thomas” (USPN 7,472,846, previously cited by Examiner on the PTO-892 filed 10/16/2018).
As to claim 28, Warf and DE39 are silent regarding the details of the nozzle type on its spray arms 154a-d. However, Thomas discloses the known use of a swivel spray aerator with diverter as a type of spray head that allows a spray head to switch between spray and aeration modes regardless of which . 
Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Warf further in view of DE39 as applied to the claims above, and further in view of Faunce et al. herein referred to as “Faunce” (USPN 438,579, previously cited by Examiner on the PTO-892 filed 10/16/2018).
As to claim 33, Warf and DE39 are silent regarding the use of an electro-magnet. Warf discloses use of a magnetic separator 17 to recover metal but does not disclose more details about this magnetic separator. However, Faunce discloses known magnetic means to remove metal from water, which includes an electro-magnet (Faunce at page 1, line 66). It would have been obvious to use an electro-magnet as a known type of magnetic separator to remove undesirable articles from water in a maximum efficiency, and convenient and economical manner (Faunce at page 1, lines 21-23).
Response to Arguments
Applicant's arguments filed 10/10/2020 have been fully considered but they are not persuasive. 
The arguments primarily relate to the amendments made to the independent claims which now include claim language reciting that the nozzles are angled in a generally downward direction to impact the aggregate. However, the addition of the DE39 reference makes obvious the known angling down of jet nozzles in the art of aggregate conveyor cleaning. This use of DE39’s downward jetted nozzle would therefore impact the aggregate as claimed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378.  The examiner can normally be reached on M 10-4pm, Tu 10-2pm, W 10-4pm, and Th 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RITA P ADHLAKHA/Examiner, Art Unit 1711